Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The 112 rejection of claim 8 is withdrawn in light of claim amendments.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The present invention pertains to a stent graft system, comprising: a) a first stent graft including i. a first luminal graft component ii. a plurality of outside stents extending along and fixed to an outside surface of the first luminal graft component, and iii. an inside stent between two outside stents, one of which is at a distal end of the first luminal graft component, the inside stent fixed to an inside surface of the first luminal graft component, and having a plurality of barbs pointed generally proximally within the first luminal graft component; and b) a second stent graft, including i. a second luminal graft component, and ii. a plurality of outside stents extending along and fixed to an outside surface of the second luminal graft component, whereby insertion of the second stent graft into the distal end of the first luminal graft component to overlap at least two stents of each of the first and second stent grafts will cause interfering relation between at least a portion of the barbs with a stent or the second luminal graft component of the second stent graft.
It is noted this amendment recites a plurality of outside stents extending along and fixed to an outside surface of the second luminal graft component, while the previous office action referred to a first luminal graft component.  Upon an updated search the closest prior art includes Mead US 2005/0177222 however although Mead teaches external stents on second graft member (see figure 7), Mead specifically teaches the first stent would be internal and covered with graft material (83/85) thus .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/1/22